Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Hector A. Agdeppa (Reg. No. 58,238) on July 28, 2022.
The application has been amended as follows:
IN THE CLAIMS
Claims 1 and 12 are amended as presented below:
1.	(Currently Amended) A mobile device, comprising:  
a processor; and
a memory unit operatively coupled to the processor, the memory unit including computer code that when executed, causes the processor to:	
pair the mobile device with [[a]] an end user 5G Fixed Wireless Access (FWA) device;
provide guidance regarding optimal placement of the end user 5G FWA device relative to a 5G cell;
determine operating characteristics of the end user 5G FWA device relative to the 5G cell in one or more locations where the end user 5G FWA device is placed; and 
present the operating characteristics of the end user 5G FWA device relative to the 5G cell via the mobile device.
12.	(Currently Amended) A method of determining placement of [[a]] an end user 5G Fixed Wireless Access (FWA) device, comprising:  
determining operating characteristics of the end user 5G FWA device upon connecting to a 5G cell;
presenting at least one of visual and auditory representations of the operating characteristics of the end user 5G FWA device to a user that is at least one of locating and orienting the end user 5G FWA device relative to a 5G cell providing 5G broadband wireless service, along with at least one of visual and auditory cues guiding the user regarding at least one of a location and orientation resulting in desired operating characteristics of the end user 5G FWA device upon connecting to the 5G cell.
Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 12 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s remarks and amendments (please see pages 6-9) filed on 06/17/2022. 
	Regarding claim 1, In addition to Applicant’s remarks and amendments filed on 06/17/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “pair the mobile device with an end user 5G Fixed Wireless Access (FWA) device; 
	provide guidance regarding optimal placement of the end user 5G FWA device relative to a 5G cell; 
	determine operating characteristics of the end user 5G FWA device relative to the 5G cell in one or more locations where the end user 5G FWA device is placed; and 
	present the operating characteristics of the end user 5G FWA device relative to the 5G cell via the mobile device”, in conjunction with other claim elements as recited in claim 1.
	Regarding claim 12, In addition to Applicant’s remarks and amendments filed on 06/17/2022, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “determining operating characteristics of the end user 5G FWA device upon connecting to a 5G cell;
	presenting at least one of visual and auditory representations of the operating characteristics of the end user 5G FWA device to a user that is at least one of locating and orienting the end user 5G FWA device relative to a 5G cell providing 5G broadband wireless service, along with at least one of visual and auditory cues guiding the user regarding at least one of a location and orientation resulting in desired operating characteristics of the end user 5G FWA device upon connecting to the 5G cell”, in conjunction with other claim elements as recited in claim 12.
Claims 2-11 and 13-21 are allowable based on their dependency on claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645